Citation Nr: 1433585	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial higher rating for right foot plantar fasciitis, rated as 10 percent disabling from July 1, 2007, to May 7, 2010; as 20 percent disabling from May 8, 2010, to May 11, 2012; and as 30 percent disabling from May 12, 2012, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  In a March 2012 decision, the Board remanded the claim on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

In its March 2012 remand, the Board noted that the Veteran had an appointment with a podiatrist in January 2011, but the report was not associated with the claims file.  The remand directives instructed the AOJ to contact the Veteran for the names and addresses of all private health care providers that have provided treatment for his service-connected right foot plantar fasciitis.  The Veteran was sent a letter dated April 3, 2012 requesting the aforementioned information.  There is no indication from the claims file that he replied.

However, a November 2010 clinical notation from Blanchfield Army Community Hospital indicates that the Veteran was scheduled for a podiatry consultation.  There are no further records from this facility concerning the Veteran's right foot.  While a claimant must cooperate with VA's efforts to obtain relevant records, VA is considered to be in constructive possession of federal records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, an attempt must be made to obtain records from Blanchfield Army Community Hospital since November 2010.  

As the case is being remanded, the Veteran's updated VA treatment records should also be obtained.  In addition, after receiving any additional evidence, the Veteran should be afforded a new and contemporaneous VA podiatry examination to determine the current level of severity of his service-connected right foot plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Blanchfield Army Community Hospital, dated since November 2010.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since October 2013.

3.  Thereafter, schedule the Veteran for a VA podiatry examination to assess the current severity of his right foot plantar fasciitis.  The claims file and a copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner is asked to make the following determinations:

(a) Identify and describe in detail all specific manifestations and residuals of the Veteran's right foot plantar fasciitis.

(b) State whether the specific manifestations and residuals of the Veteran's right foot plantar fasciitis could be described as (i) severe, (ii) moderately severe, or (iii) moderate.

(c) State whether the Veteran's plantar fasciitis results in any limitation of motion or limitation of function associated with his right foot.  If possible, any limitations should be noted in terms of degree of loss of motion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and afford them the approximate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

